       Case 5:19-cv-00116 Document 1 Filed on 08/05/19 in TXSD Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                       LAREDO DIVISION

     UNITED STATES OF AMERICA,                           §
                                                         §
                    Plaintiff,                           §
                                                         §
     versus                                              §        Civil Action ______________
                                                                               L-19-116

                                                         §                    (CDCS:
                                                             2015A08223/2015A08238/2015A08246/2015A082
                                                                                54)
     Diana Cortez Garza,                                 §
                                                         §
                    Defendant.                           §


                                                  Complaint
1.      Jurisdiction. The district court has jurisdiction because the United States is a party. See

        U.S. CONST., art III, § 2, and 28 U.S.C. § 1345.

2.      Venue. The defendant resides in Webb County, Texas, and may be served with process at

        3219 E Montgomery St. APT 2, Laredo, TX 78043.

3.      The Debt. The debt owed to the United States arose through a promissory note.

        The debt on the date of the Certificate of Indebtedness was:

        (A) CDCS 2015A08223

         A.      Current principal                                                $         7,276.25

         B.      Interest (capitalized and accrued)                               $         6,298.31

         C.      Administrative fees, costs, penalties                            $           400.00
                 (Including $400.00 Filing fee)


         D.      Attorney's fees                                                  $           785.00

         E.      Balance due                                                      $        14,759.56


         F.      Prejudgment interest accrues at 3.28% per annum being $0.65 per day.
Case 5:19-cv-00116 Document 1 Filed on 08/05/19 in TXSD Page 2 of 3




(B) CDCS 2015A08238

A.     Current principal                                         $            6,847.57

B.     Interest (capitalized and accrued)                        $            6,496.07

C.     Administrative fees, costs, penalties                     $             400.00
       (Including $400.00 Filing fee)


D.     Attorney's fees                                           $             785.00

E.     Balance due                                               $        14,528.64


F.     Prejudgment interest accrues at 3.35% per annum being $0.63 per day.


(C) CDCS 2015A08223

A.     Current principal                                         $            6,292.18

B.     Interest (capitalized and accrued)                        $            5,957.24

C.     Administrative fees, costs, penalties                     $             400.00
       (Including $400.00 Filing fee)


D.     Attorney's fees                                           $             785.00

E.     Balance due                                               $        13,434.42


F.     Prejudgment interest accrues at 3.20% per annum being $0.55 per day.

(D) CDCS 2015A08223

A.     Current principal                                         $        24,427.20

B.     Interest (capitalized and accrued)                        $        20,893.17

C.     Administrative fees, costs, penalties                     $             400.00
       (Including $400.00 Filing fee)


D.     Attorney's fees                                           $             785.00
     Case 5:19-cv-00116 Document 1 Filed on 08/05/19 in TXSD Page 3 of 3



     E.       Balance due                                                 $        46,505.37


     F.       Prejudgment interest accrues at 3.13% per annum being $2.11 per day.


     Total Due (CDCS 2015A71719 and 2015A71749).                           $         89,227.99

     G.      The current principal in paragraph 3(A)A, 3(B)A, 3(C)A, and 3(D)A is after

             credits of $5,074.00.

4.   Default. The United States has demanded that the defendant pay the indebtedness,

     and the defendant has failed to pay it.

5.   Prayer. The United States prays for judgment for:

     A.      The sums in paragraph 3, pre-judgment interest, administrative costs, and post-
             judgment interest.

     B.      Attorney's fees; and,

     C.      Other relief the court deems proper.

                                               Respectfully submitted,

                                               CERSONSKY, ROSEN & GARCÍA, P.C.


                                       By:________________________________
                                            /s/ M. H. Cersonsky
                                           M. H. Cersonsky, TBN: 04048500
                                           1770 St. James Place, Suite 150
                                           Houston, Texas 77056
                                           Telephone: (713) 600-8500
                                           Fax: (713) 600-8585

                                               Attorneys for Plaintiff
Case 5:19-cv-00116 Document 1-1 Filed on 08/05/19 in TXSD Page 1 of 1
Case 5:19-cv-00116 Document 1-2 Filed on 08/05/19 in TXSD Page 1 of 1
Case 5:19-cv-00116 Document 1-3 Filed on 08/05/19 in TXSD Page 1 of 1
Case 5:19-cv-00116 Document 1-4 Filed on 08/05/19 in TXSD Page 1 of 1
